Dissenting Opinion by
Flood, J.:
In the note signed by the defendant Prusky he waived “all notices to which [he] might be entitled”. This clearly includes notices to which he might be entitled by custom of the trade as well as those to which he might have been entitled under the terms of the note or the security agreement signed by him. This waiver is reinforced by his waiver in the security agreement “of all notices whatsoever in respect of this agreement”.
I see no justification for not giving to this explicit language its literal meaning in the case of this defendant who was an agent experienced in automobile sales transactions. Despite the contrary opinion of the majority of my colleagues and of the able and experienced trial judge, I feel obliged to dissent because I believe the language of this waiver is clear and capable of only one construction in this context.
Ervin, J., joins in this dissent.